Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2019, 03/08/2019, 09/26/2019, 12/27/2019, 05/01/2020, 08/07/2020, 11/09/2020 and 03/04/2021 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Korean Patent Application No. KR10-2018-0157360, filed on December, 07, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Kubota et al (US 2017/0341653 A1).

	Regarding claim 1, Kubota teaches An apparatus for displaying a driving state of a vehicle, the apparatus comprising (see Kubota abstract and paragraphs “0098” and “0126”),
a processor configured to: determine a change in a state of a lane change assistance function (see Kubota paragraphs “0098” and “0126” “In FIG. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10 because a distance Dre (hereinafter also referred to as “remaining distance Dre”) from the own vehicle 10 to the exit 506 of the express highway 500 a (which the own vehicle 10 should get off) becomes less than or equal to a distance threshold value THdre. The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90. Alternatively, the lane change guidance may include either one of the audio guidance and the display guidance.”),
and control a step-by-step notification based on the change in the state of the lane change assistance function (see Kubota paragraphs “0098” and “0126” regarding Fig 3 that shows the different guidance points for which it gives guidance for when switching from the top most lane to the lowest lane where the car needs to exit the road “In FIG. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10 because a distance Dre (hereinafter also referred to as “remaining distance Dre”) from the own vehicle 10 to the exit 506 of the express highway 500 a (which the own vehicle 10 should get off) becomes less than or equal to a distance threshold value THdre. The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90. Alternatively, the lane change guidance may include either one of the audio guidance and the display guidance.”),
and a display controlled by the processor and configured to display the step-by-step notification based on the change in the state of the lane change assistance function (see  Fig 3 that shows the different guidance points for which it gives guidance for when switching from the top most lane to the lowest lane where the car needs to exit the road “In FIG. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10 because a distance Dre (hereinafter also referred to as “remaining distance Dre”) from the own vehicle 10 to the exit 506 of the express highway 500 a (which the own vehicle 10 should get off) becomes less than or equal to a distance threshold value THdre. The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90. Alternatively, the lane change guidance may include either one of the audio guidance and the display guidance.”).
Regarding claim 2, Kubota teaches wherein the state of the lane change assistance function includes at least one of: a first state in which the lane change assistance function is turned off; a second state in which the vehicle enters an operating section of the lane change assistance function; a third state in which a lane changeable condition is not met; a fourth state in which the lane changeable condition is met; a fifth state in which a lane change is possible; a sixth state in which a lane change cancel condition is met; or a seventh state in which a failure condition of the lane change assistance function is met (see Kubota figure 3 and paragraphs  “0019-0022” and “0096-0099” “Thereby, it is possible to smoothly perform prerequisite lane changes when the vehicle changes the lane in the interchange, the junction, the branch or the intersection.”).
Regarding claim 13, Kubota teaches wherein the processor is configured to determine that the lane changeable condition is met when: a lane exists and the vehicle travels on a road having a curvature equal to or less than a lane change limiting curvature; the vehicle travels at a lane changeable speed; the lateral control is operated; or a lane change is not possible on the road within a specified distance in front of the vehicle or at a current vehicle location (see 


Regarding claim 20, Kubota teaches method of displaying a driving state of a vehicle, the method comprising (see Kubota abstract and paragraphs “0098” and “0126”),
determining a change in a state of a lane change assistance function by using at least one of whether a sensor is in a normal operation, a lane changeable condition, or a lane change cancel condition (see Kubota paragraphs “0098” and “0126-0128” “In FIG. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10 because a distance Dre (hereinafter also referred to as “remaining distance Dre”) from the own vehicle 10 to the exit 506 of the express highway 500 a (which the own vehicle 10 should get off) becomes less than or equal to a distance threshold value THdre. The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90. Alternatively, the lane change guidance may include either one of the audio guidance and the display guidance.” And “In step S24, the route guidance apparatus 12 determines whether to end the lane change guidance control or not. The determination is made by, for example, whether the completion flag indicating the completion of the ALC is set or not. To continue the lane change guidance control (S24: NO), the process moves back to step S12. To end the lane change guidance control (S24: YES), the present lane change guidance control is terminated.”),
 Fig 3 that shows the different guidance points for which it gives guidance for when switching from the top most lane to the lowest lane where the car needs to exit the road “In FIG. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10 because a distance Dre (hereinafter also referred to as “remaining distance Dre”) from the own vehicle 10 to the exit 506 of the express highway 500 a (which the own vehicle 10 should get off) becomes less than or equal to a distance threshold value THdre. The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90. Alternatively, the lane change guidance may include either one of the audio guidance and the display guidance.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Kubota et al (US 2017/0341653 A1) and Honda et al (US 2018/0162416 A1).
	
	Regarding claim 3, Kubota fails to explicitly teach wherein the processor is configured to separately display, with the display, each of the first state to the seventh state by using at least one of a symbol, whether a light is turned on, a light color, whether the light is blinked, or a blink rate.
However Honda teaches wherein the processor is configured to separately display, with the display, each of the first state to the seventh state by using at least one of a symbol, whether a light is turned on, a light color, whether the light is blinked, or a blink rate . While Honda does not have all first to seventh states, Honda teaches a display and shows that it is possible to show states by different notifications.(see Honda figure 4 and paragraphs regarding a display showing states with different notification “0006”, “0028-0029”, “0053” and “0062” “A display device 92 notifies the driver of information by displaying an image. The display device 92 is arranged, for example, in front of the driver's seat and constitutes an instrument panel and the like. Note that although a voice and display have been exemplified here, information may be notified by a vibration or light. In addition, information may be notified by combining a plurality of means of a voice, display, vibration, and light. Furthermore, the combination or notification format may be changed in accordance with the level (for example, the degree of urgency) of information to be notified” and “an example in which the course change is notified outside the vehicle by 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of Kubota to notify a course change of the vehicle inside and/or outside the vehicle and to notify the course change on condition that a state in which the course change of the vehicle is enabled is set (Honda paragraphs “0006”, “0028-0029”, “0053” and “0062”).


Regarding claim 14, Kubota fails to explicitly teach wherein the processor is configured to determine that the lane change cancel condition is met when at least one case of a plurality of cases is met, wherein the plurality of cases includes: a first case where an emergency light switch is turned on before the vehicle crosses a lane mark; a second case where a user setting menu (USM) is turned off before the vehicle crosses the lane mark; a third case where a hands-off is sensed before the vehicle crosses the lane mark; a fourth case where a speed of the vehicle deviates from the lane changeable speed before the vehicle crosses the lane mark; a fifth case where a forward collision-avoidance assist (FCA) or a blind-spot collision-avoidance assist (BCA) is operated before the vehicle crosses the lane mark; a sixth case where the lane mark disappears; a seventh case where the vehicle does not cross the lane mark within a specified amount of time after a turn light signal is 42 input; an eighth case where the vehicle crosses the lane mark within the specified period of time after the turn light signal is input; a ninth case where the vehicle does not exit the lane mark within the specified amount of time 
However Honda teaches wherein the processor is configured to determine that the lane change cancel condition is met when at least one case of a plurality of cases is met, wherein the plurality of cases includes: a first case where an emergency light switch is turned on before the vehicle crosses a lane mark; a second case where a user setting menu (USM) is turned off before the vehicle crosses the lane mark; a third case where a hands-off is sensed before the vehicle crosses the lane mark; a fourth case where a speed of the vehicle deviates from the lane changeable speed before the vehicle crosses the lane mark; a fifth case where a forward collision-avoidance assist (FCA) or a blind-spot collision-avoidance assist (BCA) is operated before the vehicle crosses the lane mark; a sixth case where the lane mark disappears; a seventh case where the vehicle does not cross the lane mark within a specified amount of time after a turn light signal is 42 input; an eighth case where the vehicle crosses the lane mark within the specified period of time after the turn light signal is input; a ninth case where the vehicle does not exit the lane mark within the specified amount of time after the vehicle crosses the lane mark; a tenth case where the lateral control is released; and an eleventh case where collision with a nearby vehicle is expected (see Honda figure 4 and paragraphs regarding notification for canceling or that it is impossible to do a lane change “0028-0029”, “0052” and “0062” “In step S20, it is determined whether the lane change is possible, as in step S12. In step S21, based on the determination result of step S20, if the course change is possible, the process advances to step S15. In step S15 after the processes of steps S16 to S21, the hazard lights may be blinked after the lane change. If it is determined in step S20 that the lane change is impossible, the process returns to step S19 to repeat the same processing as described above”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance 

Regarding claim 17, Kubota teaches a vehicle system comprising: a vehicle driving state display device configured (see Kubota abstract and paragraphs “0098” and “0126”),
determine a change in a state of a lane change assistance function (see Kubota paragraphs “0098” and “0126” “In FIG. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10 because a distance Dre (hereinafter also referred to as “remaining distance Dre”) from the own vehicle 10 to the exit 506 of the express highway 500 a (which the own vehicle 10 should get off) becomes less than or equal to a distance threshold value THdre. The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90. Alternatively, the lane change guidance may include either one of the audio guidance and the display guidance.”),
output a step-by-step notification based on the change in the state of the lane change assistance function (see Kubota paragraphs “0098” and “0126” regarding Fig 3 that shows the different guidance points for which it gives guidance for when switching from the top most lane to the lowest lane where the car needs to exit the road “In FIG. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10 because a distance Dre (hereinafter also referred to as “remaining distance Dre”) from the own vehicle 10 to the exit 506 of the express highway 500 a (which the own vehicle 10 should get off) becomes less than or equal to a distance threshold value THdre. The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90. Alternatively, the lane change guidance may include either one of the audio guidance and the display guidance.”),
 Fig 3 that shows the different guidance points for which it gives guidance for when switching from the top most lane to the lowest lane where the car needs to exit the road “In FIG. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10 because a distance Dre (hereinafter also referred to as “remaining distance Dre”) from the own vehicle 10 to the exit 506 of the express highway 500 a (which the own vehicle 10 should get off) becomes less than or equal to a distance threshold value THdre. The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90. Alternatively, the lane change guidance may include either one of the audio guidance and the display guidance.”), but fails to explicitly teach a tactile output device controlled by the vehicle driving state display device and configured to tactually output the step-by-step notification.
However Honda teaches a tactile output device controlled by the vehicle driving state display device and configured to tactually output the step-by-step notification (see Honda paragraph “0029” “In addition, information may be notified by combining a plurality of means of a voice, display, vibration, and light. Furthermore, the combination or notification format may be changed in accordance with the level (for example, the degree of urgency) of information to be notified.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of Kubota to notify a course change of the vehicle inside and/or outside the vehicle and to notify the course change on condition that a state in which the course change of the vehicle is enabled is set (Honda paragraph “0029”).


However Honda teaches wherein the step-by-step notification is separately displayed by using at least one of a symbol, whether a light is turned on, a light color, whether the light is blinked, or a blink rate (see Honda figure 4 and paragraphs “0006”, “0028-0029”, “0053” and “0062” “A display device 92 notifies the driver of information by displaying an image. The display device 92 is arranged, for example, in front of the driver's seat and constitutes an instrument panel and the like. Note that although a voice and display have been exemplified here, information may be notified by a vibration or light. In addition, information may be notified by combining a plurality of means of a voice, display, vibration, and light. Furthermore, the combination or notification format may be changed in accordance with the level (for example, the degree of urgency) of information to be notified” and “an example in which the course change is notified outside the vehicle by the direction indicator 8 has been described. However, a notification may be made inside the vehicle 1 (made to a passenger in the vehicle 1) by a voice output device 91 or a display device 92. The notification may be made only inside the vehicle or outside and inside the vehicle. When the above-described stepwise control is applied to the notification to the inside of the vehicle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of Kubota to notify a course change of the vehicle inside and/or outside the vehicle and to notify the course change on condition that a state in which the course change of the vehicle is enabled is set (Honda paragraphs “0006”, “0028-0029”, “0053” and “0062”).



	Regarding claim 4, modified Kubota fails to explicitly teach wherein the processor is configured to: output, with the display, a screen without displaying the lane change assistance function in the first state; turn on, with the display, a symbol of the lane change assistance function in a first color in the second state; turn on, with the display, the symbol of the lane change assistance function in a color different from the first color in the third state; and blink, with the display, the symbol of the lane change assistance function in the fourth state.
However Chung teaches wherein the processor is configured to: output, with the display, a screen without displaying the lane change assistance function in the first state (see Chung figures 5-6 regarding showing a display with no lane change assistance), 
turn on, with the display, a symbol of the lane change assistance function in a first color in the second state (see Chung claim 18, figures 11-12 and paragraphs “0303-0305”, “0308” and “0354” regarding showing a display different color for different states that can change color from a state to another “When a destination is preset, the processor 470 may control the display 441 to display the first image and the second images in different shapes or different colors. The processor 470 may control the display 441 to display the first image at a predetermined angle to the plane including the lane in which the vehicle is being driven.”),
turn on, with the display, the symbol of the lane change assistance function in a color different from the first color in the third state (see Chung claim 18, figures 11-12 and paragraphs “0303-0305”, “0308” and “0354” regarding showing a display different color for different states that can change color from a state to another “When a destination is preset, the processor 470 may control the display 441 to display the first image and the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to enable the user to correctly recognize a route by differently displaying windshield regions respectively corresponding to a lane in which the vehicle is being driven, a lane to be changed to and a lane on the route (Chung paragraphs “0303-0305”, “0308” and “0354”).
But modified Kubota fails to explicitly teach blink, with the display, the symbol of the lane change assistance function in the fourth state 
However Ooba teaches blink, with the display, the symbol of the lane change assistance function in the fourth state (see Ooba paragraph “0201” “When the navigation controller 72 receives via the in -vehicle network, the notification command transmitted from the lane keeping assist unit 54, it reads message data from the map database on the basis of the display command included in the received notification command. The navigation controller 72 outputs an image display command of a message notifying that the vehicle tends to depart from its lane to the touch panel 74 on the basis of the read message data. A message indicating, for example, that "Be careful about lane departure!" is displayed on the touch panel 74. Such a message is, for example, blinked in red bold letters”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to provide appropriate steering assistance to the driver by actively performing operation assistance by the electric power steering device (Ooba paragraph “0201”).



Regarding claim 5, modified Kubota fails to explicitly teach wherein the processor is configured to perform a notification by using at least one of visual outputs, tactile outputs or auditory outputs in the sixth state or the seventh state.
However Kabe teaches wherein the processor is configured to perform a notification by using at least one of visual outputs, tactile outputs or auditory outputs in the sixth state or the seventh state (see Kabe figure 1 and paragraph “0019” “Functions in outline of the display device 1 for the vehicle may include acquiring information regarding an obstacle forward and rearward of the vehicle 2 in an adjacent lane, and allowing the display unit 5 to display information on whether or not a lane change to the adjacent lane is allowable”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to provide a driver with accurate surrounding information of a vehicle and provide color-coded display of a display region between the corresponding one of the line icons and the adjacent-lane line icon, according to the presence or the absence of the obstacle in the adjacent lane (Kabe paragraph “0019”).

Regarding claim 9, modified Kubota fails to explicitly teach wherein the processor is configured to: switch the lane change assistance function to the fifth state when a user input is generated in the fourth state and a risk of collision does not exist; and switch the lane change assistance function to the fourth state when a lane change is completed in the fifth state.
However Kabe teaches wherein the processor is configured to: switch the lane change assistance function to the fifth state when a user input is generated in the fourth state and a risk 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to provide a driver with accurate surrounding information of a vehicle and provide color-coded display of a display region between the corresponding one of the line icons and the adjacent-lane line icon, according to the presence or the absence of the obstacle in the adjacent lane (Kabe paragraphs “0019“and “0049-0055”).

Regarding claim 11, modified Kubota fails to explicitly teach wherein the processor is configured to: switch the lane change assistance function from the second state to the third state when: a lane change-on operation is performed and an object is not sensed in a lane change-off operation state, wherein the lane change assistance function is impossible in the object; or in the change-on operation state, a lateral control-off operation state is switched to a later control-on operation state and the object is not sensed.
However Kabe teaches wherein the processor is configured to: switch the lane change assistance function from the second state to the third state when: a lane change-on operation is performed and an object is not sensed in a lane change-off operation state, wherein the lane change assistance function is impossible in the object; or in the change-on operation state, a lateral control-off operation state is switched to a later control-on operation state and the object is not sensed (see Kabe figure 1 and paragraphs “0019” and “0049-0058” “The detailed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to provide a driver with accurate surrounding information of a vehicle and provide color-coded display of a display region between the corresponding one of the line icons and the adjacent-lane line icon, according to the presence or the absence of the obstacle in the adjacent lane (Kabe paragraphs “0019“and “0049-0055”).

Regarding claim 12, modified Kubota fails to explicitly teach wherein the processor is configured to determine whether the lane changeable condition is met by using at least one of whether a lane exists, a curvature of a road that the vehicle travels, a current speed of the vehicle, whether a lateral control is operated, or a road condition.
However Kabe teaches wherein the processor is configured to determine whether the lane changeable condition is met by using at least one of whether a lane exists, a curvature of a road that the vehicle travels, a current speed of the vehicle, whether a lateral control is operated, or a road condition (see Kabe figure 1 and paragraphs “0019”, “0040-0041” and “0049-0058” “As described, in the vehicle 2, with the use of the rear camera 10 and the rear radar 12, calculated may be a clearance between the surrounding vehicle 31 traveling on the lane 30A and the vehicle 2, and the relative speed of the surrounding vehicle 31 with respect to the vehicle 2. The rear camera 10 and the rear radar 12 may be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to provide a driver with accurate surrounding information of a vehicle and provide color-coded display of a display region between the corresponding one of the line icons and the adjacent-lane line icon, according to the presence or the absence of the obstacle in the adjacent lane (Kabe paragraphs “0019“and “0049-0055”).

Regarding claim 15, Kubota fails to explicitly teach wherein the processor is configured to switch the lane change assistance function from the third state to the second state when the vehicle is in the lane change-off operation state, or the object is sensed.
However Kabe teaches wherein the processor is configured to switch the lane change assistance function from the third state to the second state when the vehicle is in the lane change-off operation state, or the object is sensed. (see Kabe figure 1 and paragraphs “0019”, “0040-0041” and “0049-0058” “As described, in the vehicle 2, with the use of the rear camera 10 and the rear radar 12, calculated may be a clearance between the surrounding vehicle 31 traveling on the lane 30A and the vehicle 2, and the relative speed of the surrounding vehicle 31 with respect to the vehicle 2. The rear camera 10 and the rear radar 12 may be disposed in the rear end part of the vehicle 2. In a case where, for example, the vehicle 2 has a certain clearance from the surrounding vehicle 31, and the relative speed of the surrounding vehicle 31 is low, the vehicle control unit 3 may make 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to provide a driver with accurate surrounding information of a vehicle and provide color-coded display of a display region between the corresponding one of the line icons and the adjacent-lane line icon, according to the presence or the absence of the obstacle in the adjacent lane (Kabe paragraphs “0019“and “0049-0055”).

Regarding claim 16, Kubota fails to explicitly teach wherein the processor is configured to output, by the display, a pop-up window that indicates whether to enter a lane change operation mode when: the lane change-on operation is performed when the first state is switched to the second state; or the object disappears when the third state is switched to the second state.
However Kabe teaches wherein the processor is configured to output, by the display, a pop-up window that indicates whether to enter a lane change operation mode when: the lane change-on operation is performed when the first state is switched to the second state; or the object disappears when the third state is switched to the second state(see Kabe figure 1 and paragraphs “0019”, “0040-0041” and “0049-0058” regarding figures 2a and 4 as it shows a pop up window in the display showing the lane change condition or the operation to do a lane change “As described, in the vehicle 2, with the use of the rear camera 10 and the rear radar 12, calculated may be a clearance between the surrounding vehicle 31 traveling on the lane 30A and the vehicle 2, and the relative speed of the surrounding vehicle 31 with respect to the vehicle 2. The rear camera 10 and the rear radar 12 may be disposed in the rear end part of the vehicle 2. In a case where, for example, the vehicle 2 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to provide a driver with accurate surrounding information of a vehicle and provide color-coded display of a display region between the corresponding one of the line icons and the adjacent-lane line icon, according to the presence or the absence of the obstacle in the adjacent lane (Kabe paragraphs “0019“and “0049-0055”).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Kubota et al (US 2017/0341653 A1) in view of Taie et al (US 2019/0126923 A1).
Regarding claim 8, Kubota teaches wherein, when information about a surrounding object exists as a sensor measured value is received after the vehicle starts, the processor is configured to; switch the lane change assistance function from the first state to the second state, wherein the information about the surrounding object is received at a position apart from a distance greater than or equal to a predetermined distance of the vehicle (see Kubota paragraphs “0098” and “0126” “In FIG. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10 because a distance Dre (hereinafter also referred to as “remaining distance Dre”) from the own vehicle 10 to the exit 506 of the express highway 500 a (which the own vehicle 10 should get off) becomes less than or equal to a distance threshold value THdre. The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90. Alternatively, the lane change guidance may include either one of the audio 
However Taie teaches determine that a sensor is in a normal operation (see Taie paragraphs “0047-0048” and “0051” regarding normally detecting the surrounding the vehicle which means the sensors are operating in a normal condition “More highly automated vehicles may be capable of enacting lane changes but in order to do so will need to have sufficient sensor coverage to perceive laterally located objects.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to improve the driver's situational awareness, to identify dangerous situations and to facilitate automated control of certain vehicle operations (Taie paragraphs “0047-0048”).

Regarding claim 10, modified Kubota fails to explicitly teach wherein the processor is configured to: determine that a failure condition of the lane change assistance function is met; and switch the lane change assistance function from the first state to the seventh state when a sensor fails or an error occurs in a controller area network (CAN) signal when the lane change assistance function is performed.
However Taie teaches wherein the processor is configured to: determine that a failure condition of the lane change assistance function is met; and switch the lane change assistance function from the first state to the seventh state when a sensor fails or an error occurs in a controller area network (CAN) signal when the lane change assistance function is performed (see Taie paragraphs “0051” and “0085” regarding detect if the sensor facing fault or error so as to prevent or stop the vehicle from doing a lane change “the controller 40 may output a non-detection signal via output 54 to a driver notification system (e.g. dashboard alert) or to another vehicle system (such as an autonomous driving system), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Route guidance apparatus and route guidance method of modified Kubota to improve the driver's situational awareness, to identify dangerous situations and to facilitate automated control of certain vehicle operations (Taie paragraphs “0051“and “0085”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable in view of Kubota et al (US 2017/0341653 A1) in view of Honda et al (US 2018/0162416 A1) in view of Choi et al (US 2018/0157036 A1).

Regarding claim 19, Kubota teaches wherein the auditory output device is configured to output a beep or a voice guide (see Kubota paragraphs “0098” and “0126”).
But modified Kubota fails to explicitly teach wherein: the tactile output device is configured to output a steering wheel haptic or a seat vibration 
However Choi teaches wherein: the tactile output device is configured to output a steering wheel haptic or a seat vibration (see Choi paragraph “0138” “The haptic output module 253 generates a tactile output. For example, the haptic output module 253 may vibrate the steering wheel, a safety belt, a seat 110FL, 110FR, 110RL, 110RR such that the user may recognize such output.”).

Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/H.M.A./            Examiner, Art Unit 3665   
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666